                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JULIA M.,                                  §
                                           §
                Plaintiff,                 §
                                           §          No. 3:16-CV-1594-D
V.                                         §
                                           §
ANDREW SAUL,                               §
Commissioner of Social Security,           §
                                           §
                Defendant.                 §

                                       ORDER

       On January 14, 2020 the United States Magistrate Judge filed his findings,

conclusions, and recommendation, recommending that the court (1) grant plaintiff’s

counsel Michael T. Kelly, Esquire’s motion for attorney’s fees under § 406(b) of the

Social Security Act, and (2) award Mr. Kelly $17,243.90 in attorney’s fees, to be

certified for payment out of plaintiff Julia M.’s past-due benefits under 42 U.S.C. §

406(b).     No objections have been filed to the findings, conclusions, and

recommendation. Following de novo review, the court finds that the magistrate judge’s

findings and conclusions are correct, and adopts them as the findings and conclusions

of the court.

       Accordingly, Mr. Kelly’s motion for attorney’s fees under § 406(b) of the Social

Security Act is granted, and it is ordered that defendant pay plaintiff’s counsel Michael
T. Kelly, Esquire, the sum of $17,243.90 in attorney’s fees, to be certified for payment

out of plaintiff Julia M.’s past-due benefits under 42 U.S.C. § 406(b).

      SO ORDERED.

      February 5, 2020.



                                        _________________________________
                                        SIDNEY A. FITZWATER
                                        SENIOR JUDGE




                                          -2-
